United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3960
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Randall Kirk Bell,                        *
                                          *          [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: November 11, 1999

                                Filed: November 17, 1999
                                    ___________

Before MORRIS SHEPPARD ARNOLD, FLOYD R. GIBSON, and HEANEY,
      Circuit Judges.
                         ___________

PER CURIAM.

        In this appeal following remand, see United States v. Kime, 99 F.3d 870 (8th
Cir.), cert. denied, 519 U.S. 114, and cert. denied, 520 U.S. 1220 (1997), Randall Kirk
Bell challenges the district court’s1 denial of his motion for a judgment of acquittal on
a charge of violating 18 U.S.C. § 924(c) (1) and (2). After careful review of the record
and the parties’ submissions, we conclude that the evidence would permit a

      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
reasonable-minded jury to find Mr. Bell guilty beyond a reasonable doubt of carrying
a firearm in relation to the marijuana-trafficking offense. See United States v. Barnes,
140 F.3d 737, 739 (8th Cir. 1998) (proof of any one of violations charged conjunctively
in indictment is sufficient). Assuming Mr. Bell’s related challenge to the gun-count
jury instruction is properly before us, given that he failed to raise this issue at trial or
in his first appeal, see United States v. Kress, 58 F.3d 370, 373 (8th Cir. 1995), we also
reject this argument because Mr. Bell’s substantial rights were not affected, see United
States v. Aikens, 132 F.3d 452, 454 (8th Cir.), cert. denied, 119 S. Ct. 114 (1998). We
thus affirm the district court’s ruling without further discussion. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-